Title: From George Washington to Major General Philip Schuyler, 16 November 1778
From: Washington, George
To: Schuyler, Philip


  
    Dr sir.
    Head Qrs Fredericksburg [N.Y.] Nov. 16th 1778
  
By a Letter from Genl Hand of the 13th, which came to hand to day, I received the disagreable intelligence that the Enemy had proceeded to the settlement of Cherry Valley—surprised and slain Colonel Alden, who was stationed there and committed many outrages. I wish it may not turn out, that the whole of his Regimt has been cut off, as the accounts seem to have left matters in a very doubtful & disagreable situation. These incursions & depredations of one settlement after another are infinitely distressing—and if possible, I should be happy to check ’em effectually. I have ordered the remainder of Clintons Brigade to move immediately to Albany—and I would wish you to consider with Genl Hand, whether it will be practicable for it, in conjunction with the other troops in that quarter, to prosecute any offensive operation this season. If it will not, you will be so obliging, as to advise with him on the disposition that should be made of the Troops, so as to give the most extensive security to the Frontiers and having regard to their own safety. Besides the troops now going to Albany—I ordered Count Pulaski some days ago to march to the Minisincks with his Legion consisting of about 250 Horse and foot, which will be reinforced by Armand’s & Spencer’s Corps, amounting to about the same number. This force you will have in view—in your deliberations, and also Colo. Cortlandt’s Regiment, which is now between Minisincks & Rochester.
You will not be unmindful of the Canada intelligence—I am persuaded; and I must request the earliest exertions in your power to obtain it.
  
  
  
  I have directed the Quarter Master Genl to set the saw mills to work about Fort Ann & Fort Edward—& shall be happy in your advice to Colonel Lewis upon the occasion.
The Enemy still remain in New York and at Rhode Island—and it would seem from the lateness of the season and other circumstances—that they mean to winter there—yet there are some things, which favour a hope to the contrary.
The Winds of late have been very violent. On the 31st Ulto the Sommerset of 64 Guns was drove on shore on the south side of Cape Cod & her Crew made prisoners. There is also a report that three more of the fleet are lost on Nantucket Shoals. The Count D’Estaing put to sea with his Squadron on the 4th Instant. I don’t know his destination. I am Dr sir with great esteem & respect Yr Most Obedt st

  G: Washington

